Citation Nr: 1423628	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  06-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from July 1989 to March 1990 and January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois, that, in pertinent part, denied the above claims.

This matter was previously before the Board in April 2011 at which time it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In May 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claim.  In November 2013, the Board requested that the medical specialist provide an addendum to the initial opinion.  The Veteran was provided with a copy of each opinion for review and response.  The case is now returned to the Board.

In October 2004, the Veteran claimed service connection for sleep apnea.  In the April 2011 Board remand, the issue was referred to the AOJ for initial consideration.  As it appears that the issue has yet to be adjudicated by the AOJ, it is once again referred for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's case.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the appellant by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  A left knee disability is not the result of an in-service disease or injury, did not manifest in service or within a year of service, and it is not proximately due to or aggravated by a service-connected disability.

2.  A low back disability is not the result of an in-service disease or injury, did not manifest in service or within a year of service, and it is not proximately due to or aggravated by a service-connected disability.

3.  A bilateral hip disability is not the result of an in-service disease or injury, did not manifest in service or within a year of service, and it is not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  The criteria for the establishment of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3.  The criteria for the establishment of service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in November 2004, March 2006, and April 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied and any timing issue was cured as the claims were most recently readjudicated by the RO in May 2012.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in April 2011 in order to afford the Veteran a VA examination so as to assess the etiology of his asserted disabilities.  Thereafter, the Veteran was afforded a VA examination in April 2011.  An addendum to the April 2011 examination report was provided in May 2011.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  Additional VHA expert medical opinions were obtained in May and November 2013, which are sufficient for deciding the claim.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  The avenue of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).  However, because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

The Veteran contends that he has left knee, low back, and bilateral hip disabilities as a result of his period of active service, to include as secondary to his service-connected fibromyalgia or right knee strain.

A review of the Veteran's service treatment records reveals that his May 1989 enlistment report of medical examination shows that physical examination of his lower extremities, spine, and other musculoskeletal system was normal.  In the associated report of medical history, the Veteran indicated that he had never had arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; recurrent back pain; or "trick" or locked knee.

Thereafter, a service treatment record dated in August 1989 shows that the Veteran was treated for reported left hip and left knee pain.  The assessment was overuse syndrome and patello-femoral arthralgia.  An assessment of possible shin splints was also provided.  The Veteran was treated intermittently, primarily for left knee and bilateral knee pain, from September 1989 to November 1989.  He was placed on physical profile because of the left hip and knee pain.  Records dated in October 1995 show that he was having continued right and left knee pain.  Service treatment records do not show treatment for a low back disability.

Following service, a VA general medical examination report dated in June 1995 shows that the Veteran was evaluated for generalized fatigue and weakness.  There is no diagnosis related to the left knee, low back, or bilateral hip disabilities.

A private radiology report from H. Kim, M.D., dated in January 2003, shows that the Veteran had an impression of facet degenerative changes at L5-S1.  A private medical record from E. Brown, M.D., dated in March 2004, shows, in part, that the Veteran was said to have complaints of knee pain, back pain, and diffuse muscle aches.  A history of right knee arthroscopy was noted.  Degenerative changes of the lumbosacral spine indicative of arthritis was also indicated.  Dr. Brown concluded that it was probable that the Veteran had Gulf War Syndrome.

A VA fibromyalgia examination report dated in August 2004 shows that the Veteran reported experiencing generalized stiffness, aching pains, and weakness, to 
include along the lumbar spine.  The diagnosis was mild fibromyalgia.

A private medical record from Dr. Brown, dated in October 2004, shows, in pertinent part, that the Veteran was said to have complaints of pain all over his body, including the knees and lumbar spine.  A history of right knee arthroscopy and degenerative changes of the lumbosacral spine indicative of arthritis were indicated.  Dr. Brown concluded that the Veteran had diffuse muscle aches all over his body that were unexplained and unresolved by pharmacologic therapy.

A VA examination report dated in April 2005 shows that a history consistent with that as set forth above was reported.  Following examination of the Veteran, the diagnosis, in pertinent part, was normal left knee; strained left hip; and lumbosacral degenerative facet disease.  The examiner opined that the left hip disability was not at least as likely as not related to the left hip condition in service.  The examiner reasoned that the left hip condition in service was mild, x-rays had apparently been normal, and there was no recurrence of pain while in service.  The examiner also opined that the low back disability was not at least as likely as not related to the service-connected fibromyalgia as there was little clinical evidence of fibromyalgia.

A VA examination report dated in April 2011 shows that a history consistent with that as set forth above was reported.  Following examination of the Veteran, the diagnosis was mild fibromyalgia, and mild strain of the lumbar spine, hips, and knees.  The examiner concluded that it was less likely than not that the Veteran's current complaints of difficulty with his lumbar spine, left knee, and bilateral hips were aggravated by his service-connected fibromyalgia.

In an addendum dated in May 2011, the April 2011 VA examiner confirmed that the Veteran's entire claims file had been reviewed in conjunction with formulating the requested medical opinion.  The examiner noted that x-rays of the hips, knees, and spine were normal, and that it was less likely than not that the current strain of the lumbar spine, left knee, and bilateral hips were related to service, as there was no clear documentation of injury and treatment for these conditions in service.  The examiner added that fibromyalgia was not a disease of the joints but of the muscles, tendons, and other soft tissues; and that people with fibromyalgia had a lower threshold for pain that was unrelated to service. 

As indicated above, in May 2013, the Board requested the opinion of a medical specialist from VHA.  Specifically, the Board inquired as to whether it was at least as likely as not that the Veteran's current low back, left knee, and bilateral hip disabilities were caused by the service-connected fibromyalgia; and whether the current left knee disability was caused or aggravated by the service-connected right knee strain.

In June 2013, the Board received a VHA medical opinion addressing the foregoing inquiry.  The VHA orthopedic surgeon opined that the Veteran's current low back, left knee, and bilateral hip disabilities were not caused by the service-connected fibromyalgia; and that the current left knee disability was not caused by the service-connected right knee strain.  It was explained that there was no scientific nexus.

In December 2013, the Board received additional clarification of the June 2013 VHA medical opinion from a VHA orthopedic surgeon.  It was concluded that the Veteran's current left knee disability was not permanently aggravated caused by the service-connected right knee strain.  It was explained that there was no scientific evidence to corroborate such a causal relationship.

After a careful review of the evidence of record, it is found that entitlement to service connection for low back, left knee, and bilateral hip disabilities is not warranted.  Initially, with regard to the low back disability on a direct basis, there is no indication that a low back disability was reported or treated in service.  Furthermore, there is no indication that arthritis of the low back had manifested to a compensable degree within one year from the Veteran's separation from service.  The earliest indication of symptoms associated with a low back disability was in the January 2003 radiology report from Dr. Kim, at least 12 years after separation from service.  There is also no competent medical evidence of a nexus between the currently diagnosed low back disability and the Veteran's period of active service.  While Dr. Brown suggested muscle aches were unexplained and unresolved with medication, a medical nexus between the currently diagnosed low back disability and service was not provided.  Moreover, the muscle aches have been attributed to fibromyalgia for which service connection has already been established.  Additionally, as indicated above, the competent medical evidence of record has also concluded that the current low back disability was not caused by or permanently aggravated by the service-connected fibromyalgia and right knee strain.

With regard to the left knee and bilateral hip disabilities on a direct basis, the VA and VHA examiners have concluded that it was less likely as not that such were related to the left knee and left hip symptoms experienced in service.  There is also no indication that arthritis of the left knee or hips had manifested to a compensable degree within one year from the Veteran's separation from service.  Associated muscle aches have been attributed to fibromyalgia for which service connection has already been established.  The competent medical evidence of record has concluded that current the left knee and bilateral hip disabilities were not caused by or permanently aggravated by the service-connected fibromyalgia and right knee strain.  It was explained that there was no scientific evidence to corroborate such causal relationships.

The Board finds the opinions of the VA and VHA examiners to be probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran's representative contends that the VHA opinions are not adequate due primarily to the conciseness of the rationale, particularly the phrasing "no such scientific nexus."  Although the explanation is not lengthy, a straightforward reading of the opinions indicates that such a relationship is not medically possible.  This explanation allows for the Board to make a decision on the claims.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Thus, as discussed previously, VA's duty to assist has been met and a remand for another VA examination or opinion is not necessary.

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In essence, the only evidence supporting the Veteran's claim consists of his own statements.  The Board recognizes the Veteran's contentions that he has low back, left knee, and bilateral hip disabilities as a result of her active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that evidence and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of his asserted disabilities, the Board finds that the Veteran's statements regarding the continuity of such symptoms to be either mistaken or not credible.  First, service treatment records do not reflect symptoms associated with a low back disability.  While there was treatment for left knee and hip pain in service, the Veteran was examined following service in June 1995 and there were no reports of symptoms associated with or a diagnosis related to the asserted left knee, low back, or bilateral hip disabilities.  The June 1995 medical record is probative in ascertaining the Veteran's then-physical condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Rather, it is not until 2003 that there is any evidence of reported symptoms.  As such, the medical evidence of record outweighs the inconsistent assertions by the Veteran that there was a continuity of symptoms since service.

As to the issue of whether the Veteran's asserted symptoms are secondary to a service-connected disability, the determinative issue involves medical causation or a medical diagnosis.  As such, competent medical evidence is required.  Any contentions by the Veteran that a current disability is related to a service-connected disability are not competent given the complex nature of the question.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation. 

Overall, the evidence is not in relative equipoise, as there is a near 12-year gap between the Veteran's discharge from service and indications of the asserted symptoms.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's asserted disabilities, both on a direct and secondary basis, weighs against the Veteran's claims.  Although he is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 

274 F.3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are, therefore, denied.


ORDER

Service connection for a left knee disability, to include as secondary to a service-connected disability, is denied.

Service connection for a low back disability, to include as secondary to a service-connected disability, is denied

Service connection for a bilateral hip disability, to include as secondary to a service-connected disability, is denied



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


